      Case 1:20-cv-00852-LMM-LTW Document 9 Filed 05/21/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

Harry David Buck,                       )
                                        )
       Plaintiff,                       ) Civil Action File No.:
                                        ) 1:20-cv-00852-LMM-LTW
v.                                      )
                                        )
Equifax Information Services, LLC       )
and Oceanside Mortgage Company,         )
                                        )
                                        )
       Defendants.                      )

                 NOTICE OF VOLUNTARY DISMISSAL
           AS TO OCEANSIDE MORTGAGE COMPANY, ONLY

      Plaintiff, Harry David Buck, by and through undersigned counsel, hereby

dismisses this action against Defendant, Oceanside Mortgage Company, without

prejudice pursuant to FED. R. CIV. P. 41(a)(1)(A)(i).

      Respectfully submitted this 20th day of May, 2020.

                                              BERRY & ASSOCIATES

                                              /s/ Joseph L. Erkenbrack
                                              Joseph L. Erkenbrack
                                              Georgia Bar No.: 801728
                                              JErkenbrack@mattberry.com
                                              Telephone: (678) 996-5172
                                              2751 Buford Highway, Suite 600
                                              Atlanta, GA 30324
                                              Counsel for Plaintiff
                                          1
      Case 1:20-cv-00852-LMM-LTW Document 9 Filed 05/21/20 Page 2 of 2




                        CERTIFICATE OF SERVICE

      I hereby certify that on May 20, 2020, I caused the electronic filing of the
foregoing document to be filed with the Clerk of the Court using the CM/ECF
system, which will automatically send e-mail notifications of such filing to all
attorneys of record that have appeared in this case. I also served a copy of the
foregoing document on Oceanside Mortgage Company, via First-Class Mail, with
adequate postage affixed thereto and addressed as follows:

                                  Bret Chaness
                       3145 Avalon Ridge Place, Suite 100
                          Peachtree Corners, GA 30071


                                            BERRY & ASSOCIATES

                                            /s/ Joseph L. Erkenbrack
                                            Joseph L. Erkenbrack
                                            Georgia Bar No.: 801728
                                            JErkenbrack@mattberry.com
                                            Telephone: (678) 996-5172


                                            2751 Buford Highway, Suite 600
                                            Atlanta, GA 30324
                                            Counsel for Plaintiff




                                        2
